State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519084
________________________________

In the Matter of JUAN RIVAS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION et al.,
                    Respondents.
________________________________


Calendar Date:   December 2, 2014

Before:   McCarthy, J.P., Garry, Lynch and Devine, JJ.

                             __________


     Juan Rivas, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of respondent Superintendent of Eastern
Correctional Facility which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier II disciplinary hearing finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's disciplinary record, and the mandatory
$5 surcharge has been ordered refunded to petitioner's inmate
account. In view of this, and given that petitioner has received
all of the relief to which he is entitled, the matter is
                              -2-                  519084

dismissed as moot (see Matter of Dexter v Fischer, 120 AD3d 1468,
1468 [2014]).

     McCarthy, J.P., Garry, Lynch and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court